Case 5:20-cv-00138-JAK-SP Document 27 Filed 08/10/21 Page 1 of 2 Page ID #:394




  1

  2

  3

  4

  5

  6

  7

  8
                            UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      CHRISTOPHER J. RODRIGUEZ, an                CASE NO. 5:20-cv-00138-JAK-SP
 12 individual, on behalf of himself, and on
      behalf of all persons similarly situated,   ORDER RE JOINT STIPULATION
 13                                               REQUESTING VOLUNTARY
                   Plaintiff,                     DISMISSAL WITH PREJUDICE
 14                                               PURSUANT TO FED. R. CIV. P.
            vs.                                   41(a)(2)
 15
      RSI HOME PRODUCTS, INC., a                  JS-6: CASE TERMINATED
 16 corporation; RSI PROFESSIONAL
      CABINET SOLUTIONS, a
 17 corporation; PROFESSIONAL
      CABINET SOLUTIONS, a
 18 corporation; AMERICAN
      WOODMARK CORPORATION, a
 19 corporation; and DOES 1 through 50,
      Inclusive,
 20
                   Defendants.
 21

 22

 23

 24

 25

 26

 27

 28
Case 5:20-cv-00138-JAK-SP Document 27 Filed 08/10/21 Page 2 of 2 Page ID #:395




  1        Based on a review of the Joint Stipulation Requesting Voluntary Dismissal
  2 with Prejudice Pursuant to Fed. R. Civ. P. 41(a)(2) (the “Stipulation” (Dkt. 26))

  3 sufficient good cause has been shown for the requested relief. Therefore, the

  4 Stipulation is APPROVED, and this action is dismissed in its entirety, with each

  5 party bearing his or their own costs.

  6

  7        IT IS SO ORDERED.
  8

  9

           August 10, 2021
 10 DATE: ____________________              ____________________________________
 11
                                            John A. Kronstadt
                                            United States District Judge
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
